Citation Nr: 0902588	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is competent to handle disbursement of 
funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which found the veteran not 
competent to handle disbursement of funds.  


FINDING OF FACT

Competent medical evidence has established that due to his 
schizophrenia, the veteran lacks the mental capacity to 
manage his own affairs.


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.353(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Competency to handle disbursement of funds

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to mange 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).

The veteran is currently in receipt of VA compensation 
benefits due to schizophrenia, rated as 100 percent 
disabling, effective July 20, 2004.  In a June 2005 rating 
decision, the RO found that the veteran's schizophrenia 
rendered him incompetent for VA purposes.

The Board has reviewed the evidence of record and concludes 
that the veteran is not competent to handle the disbursement 
of VA benefits.  In so finding, the Board acknowledges the 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Here, however, the overwhelming evidence supports a finding 
of incompetency.

The RO afforded the veteran a VA mental disorders examination 
in December 2004.  The examiner noted that the veteran was 
diagnosed with paranoid schizophrenia in 1977 while in 
military service.  He had been treated intermittently and 
sporadically over the years at a variety of different 
facilities.  He had a long history of noncompliance with 
medications, failure to report for appointments, and simply 
no psychiatric treatment at all.  

The examiner noted that the veteran continued to have no 
psychiatric treatment at present, was not taking any 
psychotropic medications and he continued to drink alcohol to 
excess.  After examination, the examiner noted the overall 
clinical impression continued to be that of paranoid 
schizophrenia that currently was active to a significant 
extent and which was not being treated psychiatrically.  
Furthermore, this situation was complicated by his continued 
use of excessive alcohol.  Thus, his insight and judgment 
were horrendously impaired as a result of his psychotic 
condition and he was not making decisions in his own best 
interest.  

Based on a review of the available medical records, including 
the veteran's claims file, as well as the current conducted 
clinical examination, it was the examiner's opinion within a 
reasonable degree of scientific-professional certainty that 
the veteran exhibited the following disorders: schizophrenia, 
chronic, paranoid type; and alcohol dependence, chronic, 
severe.  

It was the examiner's opinion that the veteran was not 
competent to handle his own funds or to make decisions in his 
own best interests in view of the fact that his psychosis was 
not being treated and that he continued to drink alcohol with 
no insight into the damage that this did.  In all likelihood, 
any funds that were afforded to him would continue to be used 
to support his habit.  The extent to which he would be 
employable as a result of receiving appropriate psychiatric 
treatment and in a sober state was difficult to ascertain, 
but certainly there were improvements that could potentially 
be made which he was forbidding.  

The Board has reviewed the evidence of record and finds that 
there is clear and convincing evidence concerning the 
veteran's mental capacity to contract or to manage his own 
affairs, including disbursement of funds without limitation, 
and that the presumption of competency is overcome.  The 
December 2004 VA examiner's report and opinion clearly shows, 
is convincing, and leaves no doubt that the veteran is 
incompetent to manage his own affairs.  

Neither the veteran nor his representative has submitted or 
identified any medical evidence that refutes or conflicts 
with the aforementioned opinion nor does the record contain 
any competent evidence countering this opinion.  Therefore, 
the Board finds the weight of the competent medical evidence 
reflects that the veteran is incompetent to handle the 
disbursement of funds for VA purposes.

The Board has considered the testimony and written 
contentions of the veteran and his representative with regard 
to restoration of a determination of competency. However, the 
veteran's own assertions regarding his competency do not 
constitute competent medical evidence.  38 C.F.R. § 3.353(c); 
Sanders v. Brown, 9 Vet. App. 525 (1996).

For all the foregoing reasons, the Board finds against a 
determination of competency.  The preponderance of the 
evidence is against the claim for a finding of competency, 
and the claim must be denied.  38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102, 3.353(d) (2008); Sanders v. 
Principi, 17 Vet. App. 329 (2003); Sims v. Nicholson, 19 Vet. 
App. 453 (2007).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States 
Court of Appeals for Veterans Claims (Court) explicitly held 
that these notice and assistance provisions do not apply to 
competency determinations.  Consequently, the Board is not 
required to address the RO's efforts to comply with those 
provisions with respect to the issue currently on appeal.


ORDER

The veteran is not competent to handle disbursement of funds, 
and the claim is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


